Leonard, J.
It appears from the complaint that there has been a publication by the plaintiffs of the pictures mentioned in the injunction.
The defendants cannot be charged with having surreptitiously obtained copies of the originals. The published copies furnished the defendants with the means of re-pro*188ducing the pictures without any invasion of the proprietary rights of Mr. Oertel.
The defendants have not anticipated the publication by plaintiffs. They have the right to re-produce the pictures that have been voluntarily given to the public.
I think the private rights of the plaintiffs are no longer entitled to .protection according to the adjudicated case. (Palmer agt. De Witt, 47 N. Y., 532).
Injunction dissolved; costs to abide the event, $10.